This case was affirmed at a former day of this term, and on the motion for rehearing very able and interesting briefs have been filed, both by the attorneys who tried the case, and by Judge Norman G. Kittrell, who has been retained since the trial to assist in briefing the case on appeal.
In the motion for rehearing it is not contended that we did not correctly state the law as to the true distinction between the offenses of swindling and theft by fraudulent representations, but it is contended that we misconceived the testimony of Hattie Bullock, and that her testimony does not show that it was not her intention that the title to the money should not pass to appellant at the time it was delivered to him. We have again very carefully re-read the testimony, and as stated in the original opinion, the defense was that Hattie Bullock had paid appellant the money as a fee. This she denied. That issue was submitted to the jury by the court, as shown in the original opinion, and the jury found against appellant on that contention, and it is not surprising they did so, for the testimony shows that when appellant learned that Hattie Bullock had reported the matter to the district attorney and had gone before the grand jury, he called her over the telephone and asked her about it, and upon being informed that she had done so, he told her to call at his office as he had some money for her. This she declined to do at that time, but later she consulted with the district attorney's office, and was told to accept the money if appellant desired to repay her her money, and when appellant learned she would accept *Page 515 
the money, his wife did pay to Hattie Bullock the money. If appellant was sincere in his contention that he had received the money as a fee in the Ida Childress habeas corpus, he would hardly have repaid it to Hattie Bullock as soon as he learned that she had reported the transaction to the district attorney, and had gone before the grand jury. If he had come by the money honestly, and relied on that defense, he would not so hastily have refunded the money, upon learning of her appearance before the grand jury, and the fact that he did refund it when he learned she had been before the grand jury, would not relieve the transaction of its criminality, as the offense was committed, if any, at the time he obtained possession of the money by fraudulent representations with the intention to appropriate it to his own use, and which he did for some six months appropriate it to his own use, only refunding it after he was notified that steps had been taken to institute a criminal prosecution.
But appellant's able counsel contend, even if that be true, that the testimony would show a loan to appellant of the money. If that be true, we concede that if the loan was obtained by fraudulent representations, it would be a swindling, as we endeavored to make plain in the original opinion, but evidently did not do so or counsel have not carefully considered the opinion. What we meant to say was, that the testimony did not tend to raise the issue that the money was loaned to him by Hattie Bullock or that the possession of it was delivered to him to be used as he saw proper as his property. The testimony of appellant's witnesses did not tend to raise that issue, but was wholly on the issue that it had been paid to him as a fee. Neither does the State's testimony tend to raise such an issue, in our opinion. Appellant in his cross-examination of Hattie Bullock asked her if the money was not loaned to appellant, and her answer was: "He has not borrowed any money from me — never borrowed any money from me. I have never loaned him any money." As appellant's witnesses do not contend that it was a loan, the authorities where a loan was obtained by fraudulent representations have no application to this case. The testimony of the State's witnesses show that when Judge Robinson had agreed to discharge Ida Childress, appellant did not so tell the negro women, but told Hattie Bullock that Ida's bond had been fixed at $100, and at that time obtained from her $50; that a few days later he went to Hattie Bullock's home and told her that Ida's bond had been increased, and he would have to have $75 more on the bond — that this money would be returned to Hattie Bullock in sixty days. Hattie Bullock gave him a check for the $75, but he did not cash the check, returning it to her, saying the bank would not pay it. Hattie Bullock then went to the bank and got the money and delivered the $75 to appellant to be used as a bond, to be returned by appellant in sixty days. Under this state of case we can not conceive how it can be contended that the money ever became appellant's money, or gave him the right to dispose of it for his own use and benefit. To constitute swindling, the title to the money must have passed to appellant — become his property to be used and disposed *Page 516 
of as he saw proper. This testimony does not raise that issue, but shows, if true, that the mere possession of the money was obtained by appellant by the fraudulent representation that it was needed to be used to secure bond for Ida Childress, and that the money was only needed temporarily, and would be returned in sixty days. The money would have had to become the property of appellant before the offense of swindling could have been committed, and in this case, in no event was the money to become the property of appellant.
We are criticised mildly for not passing on some of the grounds presented in the original brief of one of counsel for appellant. These grounds criticised the charge of the court. As no objections were made to the charge when presented to counsel for their inspection, such grounds could not be raised after verdict. The old rule, that errors in the charge, if errors there be, can be presented for the first time in the motion for new trial, is no longer the law in this State, but that rule was changed by chapter 138 of the Acts of the Thirty-third Legislature. That chapter provided, "before the charge is read to the jury the defendant or his counsel shall have a reasonable time to examine the same, and he shall present his objections thereto in writing,distinctly specifying each ground of objection." And then provided, that if such objections are not filed at that time, we shall not reverse the case because of any errors in the charge, unless it appears from the record as a whole that the defendant has not had a fair and impartial trial. The issues raised by the record in this case were presented in the charge given to the jury; no exceptions were reserved to any evidence introduced or excluded, if any. Under such circumstances we can not consider the complaints of the charge made after verdict is rendered, and we thought counsel would so understand without us reiterating this rule of law — it having been expressly stated in many opinions heretofore rendered.
We have carefully considered every ground assigned in the case and are still of the opinion that there is no reversible error presented, and the motion for rehearing is overruled.
Overruled.